IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS
FAYETTEVILLE DIVISION

FRANK CARMONA RODRIGUEZ PLAINTIFF

V. CASE NO. 5:18-CV-05118

DEPUTY IVAN TORRES, ET AL. DEFENDANTS
ORDER

 

Plaintiff Frank Carmona Rodriguez proceeds in this matter pro se and in forma
pauperis pursuant to 42 U.S.C. § 1983. (Docs. 1, 2, 4). On June 17, 2019, this Court
directed Plaintiff to respond to Defendants’ motions for summary judgment by July 8,
2019. (Doc. 77). Plaintiff was advised that failure to comply with the Order “shall subject
this case to dismissal, without prejudice, pursuant to Local Rule 5.5(c)(2).” /d. Aresponse
has not been filed.

On July 10, 2019, this Court entered an Order (Doc. 80) directing Plaintiff to
respond by July 24, 2019, to show cause why this action should not be dismissed based
on his failure to comply with the Court Order directing him to file a summary judgment
response by July 8, 2019. To date, Plaintiff has not responded to the Show Cause Order.
Plaintiff has not sought an extension of time to comply with the Order.

The Federal Rules of Civil Procedure specifically contemplate dismissal of a case
on the ground that the plaintiff failed to prosecute or failed to comply with an order of the
court. Fed. R. Civ. P. 41(b); Line v. Wabash R.R. Co., 370 U.S. 626, 630-31
(1962)(stating that the district court possesses the power to dismiss sua sponte under —
Rule 41(b)). Pursuant to Rule 41(b), a district court has the power to dismiss an action
based on “the plaintiffs failure to comply with any court order.” Brown v. Frey, 806 F.2d

801, 803-04 (8th Cir. 1986) (emphasis added). Additionally, Rule 5.5(c)(2) of the Local
Rules for the Eastern and Western Districts of Arkansas requires parties appearing pro
se to monitor the case, and to prosecute or defend the action diligently.

Therefore, pursuant to Rule 41(b), Plaintiff's Complaint should be and hereby is
DISMISSED WITHOUT PREJUDICE based on Plaintiff's failure to prosecute this case,
his failure to obey the orders of the Court, and his failure to comply with Local Rule
5.5(c)(2). th

IT IS SO ORDERED on this ave day of August,019.

   

 
